
	
		II
		Calendar No. 5
		111th CONGRESS
		1st Session
		S. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Levin, Mr.
			 Kerry, Mr. Harkin,
			 Mr. Kennedy, Mr. Begich, Mrs.
			 Boxer, Mr. Durbin,
			 Mr. Menendez, Mr. Bingaman, Mrs.
			 Shaheen, Mr. Casey,
			 Ms. Stabenow, Mrs. McCaskill, Mr.
			 Dodd, Ms. Klobuchar,
			 Mrs. Clinton, Mr. Akaka, Mr.
			 Schumer, Ms. Mikulski, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To improve the economy and security of the United States
		  by reducing the dependence of the United States on foreign and unsustainable
		  energy sources and the risks of global warming, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cleaner, Greener, and Smarter Act
			 of 2009.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, legislation
			 to improve the economy and the security of the United States by reducing the
			 dependence of the United States on foreign and unsustainable energy sources and
			 the risks of global warming by—
			(1)making and
			 encouraging significant investments in green job creation and clean energy
			 across the economy;
			(2)diversifying and
			 rapidly expanding the use of secure, efficient, and environmentally-friendly
			 energy supplies and technologies;
			(3)transforming the
			 infrastructure of the United States to make the infrastructure sustainable and
			 the United States more competitive globally, including transmission grid
			 modernization and transportation sector electrification;
			(4)requiring
			 reductions in emissions of greenhouse gases in the United States and achieving
			 reductions in emissions of greenhouse gases abroad;
			(5)protecting
			 consumers from volatile energy prices through better market oversight and
			 enhanced energy efficiency standards and incentives; and
			(6)eliminating
			 wasteful and unnecessary tax breaks and giveaways that fail to move the United
			 States toward a more competitive and cleaner energy future.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
